ADJ
PS-8
8188
                              UNITED STATES DISTRICT COURT
                                                 for the
                        EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Andrew Salvarani Garcia-Smith                                   Docket No. 5:20-CR-304-lM

               Petition for Action on Conditions of Pretrial Release -ADJUDICATED

    COMES NOW Eddie J. Smith, Supervising U.S. Probation Officer of the court, presenting an official
report upon the conduct of defendant, Andrew Salvarani Garcia-Smith, who was placed under pretrial
release supervision by the Honorable Robe1t T. Numbers, II, U.S. Magistrate Judge, sitting in the Court at
Raleigh, on the 12th day of June, 2020.

The defendant appeared before Richard E. Myers II, U.S. District Judge, for arraignment on the 5th day of
November, 2020, and supervision was continued under existing conditions.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On December 20, 2020, the defendant committed the offense of Larceny (20CR61714) in
Fayetteville, North Carolina. According to the Fayetteville Police Department incident report, the
defendant stole the following items from Best Buy: Skull Candy headphones, a Fire TV Cube, and a Fire
Table. The arrest warrant was issued on December 21, 2020 and was served on December 27, 2020.

On December 27, 2020, the defendant committed the offenses of Larceny and Possession of Stolen Goods
(20CR61904) in Fayetteville, North Carolina. According to the Fayetteville Police Department incident
report, the defendant stole two sets of Skull Candy headphones from Best Buy. The defendant was arrested
when he tried to exit the store with the stolen items.

PRAYING THAT THE COURT WILL ORDER that a warrant for the defendant's arrest be issued and
a hearing held to determine if the defendant's pretrial supervision should be revoked.

                                                    I declare under penalty of perjury that the foregoing
                                                    is true and correct.

                                                    Isl Eddie J. Smith
                                                    Eddie J. Smith
                                                    Supervising U.S. Probation Officer
                                                    150 Rowan Street Suite 110
                                                    Fayetteville, NC 28301
                                                    Phone:910-354-2537
                                                    Executed On: December 28, 2020

                                      ORDER OF THE COURT

Considered and ordered the
                                 :tt
                              2'f day of       ~ b-ev              2020, and ordered filed and made part


~Zi Fm:;, T
Richard E. Myers II
                          0




U.S. District Judge


             Case 5:20-cr-00304-M Document 28 Filed 12/29/20 Page 1 of 1
